Citation Nr: 1010385	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) for the period prior to 
October 13, 2004.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, denied entitlement to a TDIU.  

In an August 2001 decision, the Board denied the Veteran's 
claim for a TDIU and denied increased ratings for right ear 
hearing loss, evaluated as 10 percent disabling; anxiety 
reaction, evaluated as 50 percent disabling; and, fractured 
right ankle with arthritis, evaluated as 20 percent 
disabling.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2003 Order, the Court vacated, in part, the August 
2001 Board decision and remanded the case to the Board as to 
an increased rating for anxiety reaction and claim for a 
TDIU.  In February 2004, the Board remanded the case to the 
RO for additional development.  In a February 2005 rating 
decision, the RO increased the disability evaluation for 
anxiety reaction to 100 percent, effective October 13, 2004.  
Thereafter, in a February 2007 decision, the Board denied an 
effective date earlier than October 13, 2004, for the 100 
percent evaluation for anxiety reaction.  The Veteran 
appealed the Board's decision to the Court again.  In a May 
2008 Order, the Court vacated the February 2007 Board 
decision and remanded the case to the Board for further 
proceedings consistent with the Order.  In January 2009, the 
Board denied entitlement to an effective date earlier than 
October 13, 2004, for the 100 percent evaluation for anxiety 
reaction, and remanded the issue of entitlement to a TDIU, 
prior to October 13, 2004.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In correspondence from the Veteran received by the Board in 
March 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal of entitlement to a 
TDIU for the period prior to October 13, 2004.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to a TDIU for 
the period prior to October 13, 2004.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In this case, the Veteran withdrew his appeal of entitlement 
to a TDIU for the period prior to October 13, 2004, in 
correspondence received by the Board in March 2010.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on this matter, and the issue of entitlement to a 
TDIU for the period prior to October 13, 2004, is dismissed.

ORDER

Entitlement to a TDIU for the period prior to October 13, 
2004, is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


